Cross-appeals by the plaintiff and defendant from an order of the Supreme Court, entered in Albany county on February 28, 1938, granting an examination before trial, and denying applications in part. The order is modified by striking therefrom paragraph numbered 2, and substituting therefor the following: “ 2. Statement of the chemicals, constituents and other substances which were used, fed into, composed, manufactured or prepared in and by said machinery. The mechanical method of handling of said substances by the plaintiff and other persons similarly engaged.” And further modified by adding to the order the request of the plaintiff for examination indicated in his notice of motion, paragraph numbered 9, as follows: “ 9. What tests, if any, were made by the defendant to determine the presence of dust or other foreign substances in the air in that portion of the plant where plaintiff worked during the time of his employment, and in order to determine the nature and quality of such dust and substances. What such tests or investigations revealed with respect to the quantity or nature of such dusts or substances. What tests and investigations were made by the defendant in order to determine the effect of such dust and foreign substances on the plaintiff or other persons similarly engaged. What such tests or investigations revealed with respect to the effect of such dust and substances upon the plaintiff or other persons similarly engaged.” And further modified by adding thereto the following paragraph, being numbered 11, as follows: “11. What notice, warning or other advice was given the plaintiff with respect to the presence of dust, or foreign substances, in the air at said place.” And as thus modified the order is *628affirmed, without costs. Ball, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.. concur.